Citation Nr: 0624909	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-03 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an increased rating for lumbar 
spondylosis/lumbar syndrome, rated 10 percent disabling prior 
to February 14, 2005, and 40 percent disabling as of this 
date.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1974 
to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
a rating in excess of 10 percent for lumbar 
spondylosis/lumbar syndrome.  

In October 2004 the Board remanded the case to the RO for 
additional development, including acquisition of a 
compensation and pension (C&P) examination and Social 
Security Administration (SSA) records.  SSA documents have 
been obtained and made a part of the record.  The report of 
C&P examination done on February 14, 2005, has also been made 
a part of the record.  The RO increased the rating for the 
lumbar disorder from 10 percent to 40 percent effective as of 
the date of this examination. 


FINDINGS OF FACT

1.  The veteran's lumbar spondylosis/lumbar syndrome was 
productive of chronic back pain and muscle spasms prior to 
February 14, 2005.

2.  The veteran's lumbar spondylosis/lumbar syndrome was not 
productive, prior to February 14, 2005, of symptoms of severe 
lumbosacral strain such as listing of the whole spine to 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in standing position; loss of lateral 
motion with osteo-arthritic changes; narrowing or 
irregularity of joint space; or abnormal mobility on forced 
motion.  

3.  The veteran has had less than 31 degrees of forward 
flexion of the thoracolumbar spine since February 14, 2005.

4.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for lumbar 
spondylosis/lumbar syndrome have been met for the period 
prior to February 14, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a Diagnostic Code 5295 
(2002).

2.  The criteria for a rating in excess of 40 percent for 
lumbar spondylosis/lumbar syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.71a Diagnostic Codes 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  The disability must be viewed 
in relation to its history.  38 C.F.R. § 4.1.  A higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  These changes included 
abolishment of ratings under Diagnostic Code 5295; which was 
replaced by Diagnostic Code 5237.  The veteran was notified 
of these changes in a supplemental statement of the case 
(SSOC) issued in April 2004.  Because the changes became 
effective during the pendency of the claim, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  VAOPGCPREC 3-2000.  

The veteran's lumbar spondylosis/lumbar syndrome was 
initially evaluated under Diagnostic Code 5295, lumbosacral 
strain, which provided for a 10 percent rating if there was 
characteristic pain on motion; a 20 percent rating if there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; and a 40 
percent rating for severe lumbosacral strain with listing of 
whole spine to opposite side; positive Goldthwaite's sign; 
marked limitation of forward bending in standing position; 
loss of lateral motion with osteo-arthritic changes; 
narrowing or irregularity of joint space; or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Under the new rating formula (38 C.F.R. § 4.71a, Diagnostic 
Code 5237), a 10 percent evaluation is warranted when there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, when the combined range of 
motion of the thoracolumbar spine is less than 120 degrees; 
or, if there is muscle spasm or, guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or, abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.

A rating of 40 percent is appropriate when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, when there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is assigned when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  The highest 
rating of 100 percent is granted if there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237. 

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background.  In a rating decision dated in February 
1978 the veteran was granted service connection for a back 
strain, Diagnostic Code 5295, with a 0 percent evaluation 
effective June 2, 1976.  In March 1995 the evaluation was 
increased to 10 percent, effective March 28, 1994.  In August 
2001 the veteran filed a claim for nonservice-connected 
disability pension benefits, which the RO expanded into a 
claim for an increased rating of the veteran's service-
connected lumbar spondylosis/lumbar syndrome.

VA treatment records dating from August 2001 to February 2002 
refer to a 25 year history of chronic back pain and muscle 
spasms.  These records also reveal that the veteran was 
prescribed a TENS [Transcutaneous Electrical Nerve 
Stimulator] unit for treatment of his chronic back pain in 
September 2001.  X-rays taken in October 2001 showed mild 
thoracic and lumbar spondylosis; more prominent in the mid 
and lower thoracic spine.  In January 2002 VA prescribed and 
provided the veteran with a cane.  Magnetic resonance imaging 
testing of the thoracic spine done in June 2002 revealed a 
combination broad-based disk bulge and osteophyte complex at 
the T7-T8 level which results in very mild canal stenosis, 
but no significant cord compression, and no associated neural 
foraminal impingement.  These tests also showed diffuse 
changes of spondylosis within the lumbar spine, most 
prominent at the T12-L1 and L1-L2 levels; but again, no 
associated significant canal stenosis or neural foraminal 
impingement.  

The report of a C&P examination done by VA in December 2002 
advises that the veteran was not wearing a back brace, or 
using a cane or crutches at that time.  The veteran's gait 
was described as "relatively normal."  Forward flexion was 
85 degrees; extension 15 degrees; left/right rotation 15 
degrees; and lateral bending 15 degrees; for a combined 
rating of 130 degrees.  Strength in the upper extremities was 
reported as 5/5 in all muscle groups.  No muscular, postural, 
or reflex abnormalities were detected; however, the examiner 
noted x-ray findings of "slight degenerative changes at the 
thoracolumbar junction."  According to the examiner, the 
veteran's low back range of motion likely worsens from 10 to 
15 percent during flare-ups.

A second C&P examination done on February 14, 2005, confirmed 
prior diagnoses of a chronic sprained lumbar spine with 
spondylosis.  During the examination the veteran complained 
of numbness and parethesias into the right lower leg; 
however, the examiner found no evidence of any neurological 
involvement or intervertebral disc syndrome.  The veteran 
also reported that his symptoms are caused by any type of 
exertion, and that he is able to lift no more than ten 
pounds.  

Objective testing found range of motion of the lumbar spine 
limited to 30 degrees forward flexion with repeated bending, 
and extension limited to 20 degrees.  Rotation was 15 degrees 
in left and right directions.  Spasm in the left lumbar area 
was detected.  Lateral bending was minimal 10 degrees in 
either direction.  In addition, the examiner reports that the 
veteran ambulates with an impaired gait, although he was able 
to stand on his heels and toes and walk unaided without an 
assistive device.  According to the examiner, "it is as 
likely as not that the condition of the lumbar spine has 
increased in intensity."  


Legal Analysis.  From the outset the Board notes the dramatic 
change between the December 2002 examination findings and the 
February 2005 examination findings; however, these 
discrepancies do little more than confirm, as asserted by the 
February 2005 examiner, that the veteran's lumbar spine 
disorder has progressively worsened over time.

The record prior to February 14, 2005, contains no evidence 
of the symptoms that would have warranted a rating of 40 
percent under Diagnostic Code 5295 for the veteran's service-
connected lumbar spondylosis/lumbar syndrome, such as listing 
of whole spine to opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in standing position; 
loss of lateral motion with osteo-arthritic changes; or 
narrowing or irregularity of joint space.  However, in view 
of August 2001 treatment notes that document the veteran's 
long history of chronic back pain and muscle spasms, and the 
veteran's prescribed use of a TENS unit since September 2001, 
the Board finds that a rating of 20 percent for the veteran's 
lumbar spondylosis/lumbar syndrome is warranted for the 
period prior to February 14, 2005.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5295 (2002).  

The evidence also confirms that the veteran's service-
connected lumbosacral spine disorder has progressively 
worsened, to the point that forward flexion is now limited to 
30 degrees.  As stated previously, Diagnostic Code 5295 was 
replaced by Diagnostic Code 5237 on September 26, 2003.  
Under the provisions of Diagnostic Code 5237 a 40 percent 
rating is warranted when forward flexion of the thoracolumbar 
spine is 30 degrees or less.  The earliest record of this 
finding is the February 14, 2005, C&P examination.  

Because the record contains no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine (50 percent 
rating), or unfavorable ankylosis of the entire spine (100 
percent rating), a rating in excess of 40 percent for the 
veteran's service-connected lumbar spondylosis/lumbar 
syndrome is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in October 2003 and 
November 2004 satisfied the duty to notify provisions.  After 
the November 2004 letter from the RO advising the veteran of 
his rights and responsibilities, the veteran was accorded 
another examination for disability evaluation purposes and 
the RO readjudicated his claim.  Thus, the veteran has not 
been prejudiced by the timing of the notice letters.  VA 
treatment records were obtained and made a part of the file.  
In addition, the veteran underwent VA examinations in 
December 2002 and February 2005, the reports of which are of 
record.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  Thus, the duty to assist 
provisions have also been met.


ORDER

A rating of 20 percent for lumbar spondylosis/lumbar syndrome 
is granted for the period prior to February 14, 2005, subject 
to the law and regulations governing the payment of monetary 
benefits.

A rating in excess of 40 percent for lumbar 
spondylosis/lumbar syndrome is denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


